 In the Matter Of HOWARD COUNTY LUMBER Co., INC., EMPLOYER ANDPETITIONERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCALNo. 759, A. F. OF L., UNIONCase No. 13-RM-47.Decided October 12, 1941.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ivan C. Mc-Leod, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock andGray].Upon the entire record in this case, the Board finds :1.The Employer is an Indiana corporation engaged in buying andselling building supplies and lumber. Its only office and plant islocated at Kokomo, Indiana. Its products consist of lumber, brick,roofing, plywood, paint, cement, plaster, nails, and hardware. In1949, the Employer purchased products in the amount of about $130,-000, of which 95 percent was shipped originally or directly from pointsoutside the- State of Indiana.The Employer's sales for the sameperiod totaled about $160,000, all of which were made within the State.For the reasons set forth inMatter of J, H. PattersonCo.,2we findthat the Employer's operations affect commerce within the meaningof the Act.3'The hearing in this matter was scheduled for 10 a. in., August 5, 1949.At the ap-pointed time, representatives of the Union were present in the hearing room, but thePetitioner had not appeared.The Union's representatives remained until 10:15 a. M.,indicating informally to the hearing officer that they intended to enter a limited appear-ance for the sole purpose of contesting the Board's jurisdiction.At about 10:15 a. in.they asked the hearing officer if the hearing would be opened, and were advised that areasonable time would be given the Petitioner to appear.They then stated thattheycould wait no longer, and left the hearing room.The Petitioner's representatives ap-peared about 10 :45 a. in., explaining that they had been delayed because of detours on theroad.The hearing proceeded without the Union being represented.Under the circum-stances, we do not believe that the hearing officer abused his discretion in so proceeding.SeeMatter of Mike Benton,d/b/a GeneralBroadcastingCo., 81 N. L. R. B. 422.2 79 N. L. R. B. 355.3Member Murdock joins in this decision because he feels bound by the majority deci-sion of the Board inEdgar P. Folse, Inc.,86 N. L. R. B., No. 52. That case approves86 N. L. R. B., No. 69.512 HOWARD COUNTY LUMBER CO., INC.5132.The labor organization involved claims to represent certain em-ployees of the Employer.,3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer requests a unit of truck drivers, helpers, and yard-men.The unit, sought is the same as the one which previously hasbeen bargained for by the Union. Since no valid reason appears tothe contrary, we find that the claimed unit is appropriate.We find that all truck drivers, helpers, and yardmen at the Em-ployer's Kokomo, Indiana, plant, excluding clerical employees, andsupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No. 759, A. F. of L.the assertion of jurisdiction over building material supply dealers who import lumberfrom out of State, and the refusal to assert jurisdiction over those who importcement, adistinction which Members Murdock and Houston rejected as absurd in their dissent inthat case.Under the doctrine of that case the Employer's activities herein would notaffect commerce insofar as he imports cement, but in view of the fact that the recordindicates that the major product handled is lumber, taking jurisdiction seems appro-priate under the Folse case.